Citation Nr: 1011835	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-18 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to 
September 2002.  A
DD Form 214 received in September 2002 indicates an 
additional prior period of inactive duty of six months and 
thirteen days.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Veteran provided testimony at a June 2007 hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is associated with the claims file.

This case was the subject of a Board decision and remand 
dated in November 2007, in which the Board found that new and 
material evidence had been received to reopen the Veteran's 
claim for service connection for a bilateral foot condition, 
diagnosed as pes planus and plantar fasciitis, and remanded 
the reopened claim for further adjudication and development. 

In August 2009, the RO essentially bifurcated the issue on 
appeal and granted entitlement to service connection for 
bilateral plantar fasciitis, but continued its denial of 
entitlement to service connection for bilateral pes planus.  
The Veteran has continued his appeal as to the remaining 
issue of entitlement to service connection for pes planus. 


FINDINGS OF FACT

1.  Clinical evaluation of the Veteran's feet was normal at 
entry into active service and she provided a history that she 
did not then have and had never experienced foot problems.

2.  The evidence does not show clearly and unmistakably that 
bilateral pes planus existed prior to active service.

3.  The evidence demonstrates that the Veteran has had pes 
planus continuously from active service forward.

4.  There is no evidence to distinguish disability due to 
bilateral pes planus from disability due to currently 
service-connected bilateral plantar fasciitis.


CONCLUSION OF LAW

Bilateral pes planus was incurred in active service.  38 
U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009); Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); Mittleider v. West, 11 Vet. App. 181 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), defines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the matter on appeal.  Therefore, no further 
notice or development is needed with respect to this matter.


Merits of the Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  Id. 

The VA Office of General Counsel and the appellate courts 
have issued clarifying precedent decisions regarding 
application of the presumption of sound condition upon entry 
into service.  Under this guidance, to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  In that case, the provisions of 38 U.S.C.A § 1153 
and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If a presumption of aggravation under 
section 1153 arises, due to an increase in a disability in 
service, the burden shifts to the government to show a lack 
of aggravation by establishing by clear and unmistakable 
evidence "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

VA's General Counsel has held that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 
38 U.S.C.A. § 1111.  Section 3.306(b) properly implements 
38 U.S.C.A. § 1153, which provides that a pre-existing injury 
or disease will be presumed to have been aggravated in 
service in cases where there was an increase in disability 
during service.  The requirement of an increase in disability 
in 38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C.A. 
§ 1153 and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C.A. § 1111.  38 
U.S.C.A. § 1111 requires VA to bear the burden of showing the 
absence of aggravation.  VAOPGCPREC 3-2003; see also Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Service connection may be granted for hereditary diseases, 
such as retinitis pigmentosa, that either first manifest 
themselves during service or which pre-exist service and 
progress at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990) published at 55 Fed. Reg. 
43253 (1990) (a reissue of General Counsel opinion 008-88 
(September 27, 1988).  Where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82-
90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In this regard, the Board notes that a congenital or 
developmental defect is not a disease or injury within the 
meaning of applicable law.  See 38 C.F.R. § 3.303(c).  The VA 
General Counsel has defined a "defect" as an imperfection or 
structural abnormality.  VAOPGCPREC 82-90.  The General 
Counsel has held that service connection may be granted, to 
include based on aggravation, for diseases of congenital, 
developmental, or familial origin.  Service connection may be 
granted, however, for congenital or developmental defects if 
such defect was subject to superimposed disease or injury 
during military service that resulted in disability apart 
from the congenital or developmental defect.   Id.

In VAOPGCPREC 67-90 it is provided that congenital or 
developmental defects are normally static conditions which 
are incapable of improvement or deterioration.  It is further 
provided that a disease, on the other hand, even one which is 
hereditary in origin, is usually capable of improvement or 
deterioration.  Service connection may be granted for 
hereditary diseases that either first manifest themselves 
during service or which pre-exist service and progress at an 
abnormally high rate during service.  VAOPGCPREC 67-90.  

VAOPGCPRC 67-90 also provides that an hereditary disease 
under 38 C.F.R. § 3.303(c) does not always rebut the 
presumption of soundness, since service connection may be 
granted for hereditary diseases which either first manifest 
themselves during service or which preexist service and 
progress at an abnormally high rate during service. 

In Mittleider v. West, 11 Vet. App. 181 (1998) (holding Board 
must have evidence to support separation of symptoms of PTSD 
from those of personality disorder in rating service-
connected PTSD), the Court found that regulations require 
that when examiners are not able to distinguish the symptoms 
and/or degree of impairment due to a service-connected versus 
a nonservice-connected disorder, VA must consider all of the 
symptoms in the adjudication of the claim.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

At the Veteran's July 1998 service entrance examination, 
clinical evaluation of the feet and lower extremities was 
normal.  Additionally, upon review of medical history, she 
reported that she did not have now and had never experienced 
foot trouble.  Accordingly, the presumption of sound 
condition of the Veteran's feet upon entry into service 
applies with respect to the matter of entitlement to service 
connection for pes planus.  See 38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b).

March 2002 treatment records reflect that the Veteran was 
profiled for no running, rucking or jumping for 30 days.  No 
diagnosis is associated with the profile.

A June 2002 service treatment record reflects a chief 
complaint of plantar fasciitis.  The Veteran was profiled for 
no running, rucking, jumping or marching for 30 days.  

As noted, the Veteran was discharged from active service in 
September 2002.

A January 2003 non-VA medical record from M.P., DPM, reflects 
diagnoses of Achilles tendonitis of the right foot, plantar 
fasciitis due to abnormal mechanical forces bilaterally, and 
pes valgus planus.  

In December 2005, X-rays of the Veteran's feet were performed 
in light of a history of bilateral heel pain that was 
becoming progressively worse, with no known injury.  The X-
ray impression was mild pes planus.

A May 2006 VA treatment record indicates a diagnosis of pes 
planus with pronation and fasciitis.  An August 2006 
treatment note includes a diagnosis of chronic plantar 
fasciitis.  

At a VA examination in May 2007, the examiner diagnosed the 
Veteran has having bilateral pes planus and bilateral plantar 
fasciitis.  The examiner opined that based upon all of the 
evidence of record, it appeared that the Veteran had plantar 
fasciitis while in the service and it appeared that she 
continued to have similar complaints as of the date of the VA 
examination.  He noted of record a podiatry treatment record 
dated in May 2006 that indicated that she had pes planus with 
pronation and fasciitis.  He noted a similar finding in a 
treatment note from August 2007.  The examiner opined that 
based upon the evidence of record, it was at least as likely 
as not that the Veteran had chronic bilateral fasciitis that 
was a continuation of the problems she was noted to have in 
her service treatment records.  He further opined that the 
Veteran also has pes planus but that this would be considered 
a congenital condition.  

As noted above, based on this evidence, the RO has granted 
entitlement to service connection for plantar fasciitis but 
has denied entitlement to service connection for bilateral 
pes planus.

As also noted above, at the Veteran's July 1998 service 
entrance examination, clinical evaluation of the feet and 
lower extremities was normal.  Accordingly, the presumption 
of sound condition of the Veteran's feet upon entry into 
service applies with respect to the matter of entitlement to 
service connection for pes planus.  See 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b).  This presumption of sound 
condition may only be rebutted if the evidence demonstrates 
clearly and unmistakably that pes planus did not pre-exist 
active service, and additionally demonstrates clearly and 
unmistakably that pes planus was not aggravated during active 
service, with the burden of proof as to both determinations 
falling upon VA.  

The evidence that the Veteran's bilateral pes planus is 
congenital consists of no more than the single conclusory 
assertion of the May 2009 VA examiner, without rationale, 
that "[s]he has pes planus but this would be considered a 
congenital condition."  This falls significantly short of 
the degree of evidence that would be required to constitute 
clear and unmistakable evidence to rebut the presumption of 
sound condition upon entry into active service.  That pes 
planus may be contemplated as an acquired disorder under VA 
laws and regulations is evidenced by VA's own rating code, at 
38 C.F.R. § 4.71a, Diagnostic Code 5276, which provides for 
rating of service-connected acquired flatfoot, from 
noncompensable to 50 percent disabling, depending on 
severity.  

Further, to the extent that the Veteran's pes planus may be 
congenital or hereditary, but is a condition that may be 
subject to changes in severity over time, it is for VA 
purposes considered a congenital or hereditary disease rather 
than a congenital defect; and VA's General Counsel has held 
that the presence of such a congenital or hereditary disease 
by itself is not adequate to rebut the presumption of sound 
condition upon entry into active service where there is no 
evidence that it was manifested prior to service.  See 
VAOPGCPREC 67-90; VAOPGCPREC 82-90.  

Having found that the presumption of sound condition of the 
Veteran's feet upon entry into service is not adequately 
rebutted, the Veteran's claim essentially converts to one of 
service connection for bilateral pes planus on the merits, 
with the proviso that for the purpose of adjudication of this 
appeal her pes planus will not be considered to have pre-
existed service.  As to whether it is at least as likely as 
not that the Veteran experienced pes planus during service, 
under any reasonable interpretation the May 2009 VA 
examination report at least strongly implies that she did, 
and further indicates that she had experienced pes planus 
from active service forward.  Further, the Board notes that 
pes planus was diagnosed by a private podiatrist in January 
2003, only about four months after active service.  

As to whether the Veteran continues to have pes planus, 
reports of VA X-rays performed in December 2005 and March 
2009 provide objective evidence that the Veteran has 
experienced pes planus during the intervening years.

Also for consideration by the Board is that there has been no 
clear distinction provided by treating or examination 
clinicians as to disability due to bilateral pes planus as 
opposed to disability due to service-connected plantar 
fasciitis.  Rather, both conditions have at times been 
indicated to be part and parcel of the Veteran's currently 
diagnosed bilateral foot disability.  (See, e.g., May 2006 VA 
treatment record with diagnosis of "pes planus with 
pronation and fasciitis.")  Under this state of the 
evidence, VA must consider disability attributable to both 
disorders service-connected in evaluating the Veteran's 
service-connected bilateral foot disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998) (holding Board must have 
evidence to support separation of symptoms of PTSD from those 
of personality disorder in rating service-connected PTSD).

In sum, after the required application of the presumption of 
sound condition of the Veteran's feet upon entry into active 
service, the Board finds that the evidence of record 
establishes that the Veteran has current bilateral pes planus 
that began during active service.  Further, there is no 
evidence adequately distinguishing disability due to 
bilateral pes planus from disability due to currently 
service-connected bilateral plantar fasciitis.  

Accordingly, entitlement to service connection for bilateral 
pes planus is warranted.  The RO will assign an appropriate 
disability rating with due consideration of the applicable 
law.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) 
(Holding service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition) and 38 C.F.R. 4.14 (Evaluation of the same 
disability under various diagnoses is to be avoided. 38 
C.F.R. 4.14; see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


